In a proceeding, inter alia, pursuant to CFLR article 78 to review a determination of the New York State Civil Service Commission, which, in effect, affirmed a decision of the New York State Division of Housing and Community Renewal to promote certain individuals to the position of Rent Examiner 2, and not to promote the petitioner, the petitioner appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), entered October 4, 2007, which denied the petition and, in effect, dismissed the proceeding.
*605Ordered that the judgment is affirmed, with costs.
Contrary to the petitioner’s contention, the decision of the New York State Division of Housing and Community Renewal to promote certain individuals to the position of Rent Examiner 2, and not to promote him, was in compliance with Civil Service Law § 61 (1). Each of the selections for promotion was made from one of the three individuals certified with the highest scores on the eligible list who were willing to accept the appointment. Accordingly, the determination of the New York State Civil Service Commission, which, in effect, affirmed the decision to promote these individuals, was not arbitrary or capricious (see generally Matter of Hughes v Doherty, 5 NY3d 100 [2005]; Matter of Purdy v Kreisberg, 47 NY2d 354 [1979]).
The petitioner’s remaining contentions are without merit. Fisher, J.E, Dillon, McCarthy and Belen, JJ., concur.